DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 are pending.
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:   The prior art of record does not teach or suggest a method for a management entity to perform unbalanced storage resource usage configuration for a distributed storage system in a virtualized computing environment that includes the management entity and multiple hosts, wherein the method comprises:
obtaining usage data associated with multiple storage resources forming the distributed storage system, wherein the multiple storage resources are supported by the multiple hosts;
based on the usage data, determining a higher usage set and a lower usage set of one or more each of storage resources from the multiple storage resources;
configuring the multiple hosts to use the multiple storage resources in an unbalanced manner by using the higher usage set of one or more storage resources at a higher usage level compared to the lower usage set of one or more storage resources; and
in response to determination that data balancing is required, identifying a source storage resource from the multiple storage resources;
in response to determination that the source storage resource belongs to the lower usage set, selecting one or more target storage resources from the higher usage set or lower usage set; and
instructing, at least one of the multiple hosts, to move data from the source storage resource to the one or more target storage resources.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY J PORTKA whose telephone number is (571)272-4211. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY J PORTKA/Primary Examiner, Art Unit 2138                                                                                                                                                                                                        February 12, 2022